J-S35007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACKIE SHANDEAN COOK JR.                   :
                                               :
                       Appellant               :   No. 645 MDA 2022

             Appeal from the PCRA Order Entered February 14, 2022
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0006056-2002


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED: DECEMBER 23, 2022

        Appellant, Jackie Shandean Cook Jr., appeals from the post-conviction

court’s February 14, 2022 order denying, as untimely, his petition filed under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful

review, we quash this appeal.

        The facts of Appellant’s underlying convictions are not germane to our

disposition of his appeal.        We need only note that in February of 2004,

Appellant was convicted by a jury of second-degree murder and conspiracy to

commit kidnapping. That same day, Appellant was sentenced to an aggregate

term of life imprisonment, without the possibility of parole. Appellant did not

file a post-sentence motion or a direct appeal.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S35007-22



       Over 15 years later, Appellant filed the pro se PCRA petition underlying

his present appeal. Counsel was appointed but, instead of filing an amended

petition on Appellant’s behalf, counsel filed a petition to withdraw and ‘no-

merit’ letter as required by Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), indicating that Appellant had no meritorious issues to raise on collateral

review. On January 14, 2022, the PCRA court issued a Pa.R.Crim.P. 907 notice

of its intent to dismiss Appellant’s petition, as well as an order granting PCRA

counsel’s petition to withdraw.          On February 7, 2022, Appellant filed a

response to the court’s Rule 907 notice, which was confusingly titled, “Motion

to Appeal the Decision for Post Conviction to Honorable Judge Parisi.” In that

pro se document, Appellant seemingly challenged the court’s granting PCRA

counsel’s petition for leave to withdraw.        See Motion, 2/7/22, at 1 (single

page) (stating PCRA counsel was “not putting in the work to do the [j]ob” and

that his “[c]ourt[-]appointed lawyers have not been of help”).1 On February

14, 2022, the court issued an order dismissing Appellant’s PCRA petition.

       On March 17, 2022, Appellant filed a pro se document that was docketed

as “Pro Se Defendant’s Response to Order of Intent to Dismiss.” For some

reason, that document is not contained in the certified record. However, a

____________________________________________


1Appellant refers to his ‘lawyers,’ in plural, because, as the PCRA court pointed
out, he had three different PCRA attorneys. The first two attorneys withdrew
due to a conflict of interest, and other reasons unrelated to Appellant’s case,
after which the court appointed a third PCRA counsel. Rule 907 Notice,
1/14/22, at 2 n.2.

                                           -2-
J-S35007-22



copy was attached by Appellant to his response to a Rule to Show Cause Order

issued by this Court, which will be discussed in further detail, infra. At the top

of the March 17, 2022 document, Appellant stated, “AND NOW, this 13th day

of March, this defendant responds to the courts [sic] notice [and] order of

intent to dismiss title ‘Motion to Appeal the Decision for Post Conviction.’” Pro

Se Document, 3/17/22, at 1 (unnumbered). The March 17, 2022 document

consists of six pages of what appears to be argument challenging the validity

of Appellant’s convictions. The court treated the March 17, 2022 document

as a second PCRA petition and, on April 11, 2022, it issued a Rule 907 notice

of its intent to dismiss that petition without a hearing. On May 3, 2022, the

court issued an order dismissing Appellant’s March 17, 2022 petition.

      Meanwhile, the trial court docket indicates that on April 29, 2022,

Appellant filed a pro se document that was treated as a notice of appeal.

Again, for some unexplained reason, that pro se document is not contained in

the certified record. However, it was forwarded to this Court as a notice of

appeal and entered on our docket. In that pro se document, Appellant does

not explicitly state from what order he seeks to appeal, but he does declare,

“[I] want to appeal the decision of the court….” Notice of Appeal, 5/3/22, at

1 (single page). The docketing statement completed by Appellant indicates

he is appealing from the PCRA court’s February 14, 2022 order denying his

petition. See Criminal Docketing Statement, 5/14/22, at 1 (single page).

      Because it appeared that Appellant was appealing from the court’s

February 14, 2022 order denying his first PCRA petition, and his notice of

                                      -3-
J-S35007-22



appeal was not filed within 30 days of the date of that order, this Court issued

a Rule to Show Cause order, directing Appellant to explain why his appeal

should not be quashed as untimely. Appellant filed a response on June 29,

2022, seeming to assert that the pro se document he filed on March 17, 2022

was intended to be a notice of appeal. Appellant attached the March 17, 2022

document to his response, which we discussed supra. In light of Appellant’s

response, we discharged the Rule to Show Cause order and referred the issue

of the timeliness of Appellant’s appeal to this merits panel, which we now

address.

      Initially, nothing in the pro se document filed by Appellant on March 17,

2022, indicates that he was attempting to notify the court that he was

appealing. Instead, that document indicates that Appellant intended it to be

a response to the court’s notice of intent to dismiss his PCRA petition without

a hearing, and its order granting counsel’s petition to withdraw. In contrast,

the April 29, 2022 pro se document filed by Appellant clearly states that he is

seeking to appeal. While that document is also deficient, in that it does not

explicitly identify from what order Appellant was appealing, it is sufficient –

along with the subsequently-filed docketing statement – to demonstrate that

Appellant filed it to notify the court of his intent to appeal from the February

14, 2022 order denying his petition. As the actual notice of appeal – the pro

se document filed on April 29, 2022 – was not filed within the 30 days

prescribed by Pa.R.A.P. 903(a), it appears on its face to be untimely, divesting

this Court of jurisdiction to consider Appellant’s appeal. See Commonwealth

                                     -4-
J-S35007-22



v. Williams, 106 A.3d 583, 587 (Pa. 2014) (“The timeliness of an appeal and

compliance    with    the   statutory    provisions   granting    the   right   to

appeal implicate an appellate court’s jurisdiction and its competency to act.

Absent extraordinary circumstances, an appellate court lacks the power to

enlarge or extend the time provided by statute for taking an appeal. Thus, an

appellant’s failure to appeal timely an order generally divests the appellate

court of its jurisdiction to hear the appeal.”) (citations omitted).

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2022




                                        -5-